DETAILED ACTION

The response filed 03/11/22 has been acknowledged and entered. By this response, claims 14-19 are withdrawn and claims 1-13 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachhofer et al. (2002/0093781) in view of Fernandes et al. (10,665,663) as previously cited.
Regarding claim 1, Bachhofer (Figs. 1-2) discloses a capacitor comprising: a substrate 1 including a first main surface and a second main surface opposite the first main surface (Fig. 1); a dielectric portion 3 (the top portion of # 3) including at least one dielectric layer along the first main surface, wherein the dielectric portion 3 includes a thick film portion having a thickness larger than an average thickness of the dielectric portion 3 and a thin film portion 3 (the bottom portion of # 3)  having a thickness smaller than the average thickness, the average thickness being measured in a direction perpendicular to the first main surface; and a conductor layer 5 on the dielectric portion 3 (Fig. 1, [0022]).
Bachhofer discloses all the claimed limitations except for the thick film portion having a larger relative permittivity than the thin film portion.
However, Fernandes (Figs. 2E-3) discloses the dielectric portion (322a, 322b) includes a thick film portion 322b having a thickness larger than an average thickness of the dielectric portion (322a, 322b) and a thin film portion 322a having a thickness smaller than the average thickness (see Fig. 3, column 6, lines 5-14), and the thick film portion 322b having a larger relative permittivity than the thin film portion 322a (column 3, lines 59-65) in order to improve the voltage performance of the dielectric capacitor structure (column 4, lines 8-9). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bachhofer as taught by Fernandes by forming the thick film portion having a larger relative permittivity than the thin film portion in order to improve the voltage performance of the dielectric capacitor structure (Fig. 3, column 4, lines 8-9).

Regarding claim 2, Bachhofer (Figs. 1-2) discloses wherein the substrate 1 includes a recess 2 in the first main surface, the recess 2 includes an upper end (at the top of # 3) and a lower end (at the bottom of # 3), the upper end is covered with the thick film portion, and the lower end is covered with the thin film portion (see Fig. 1).  

Regarding claims 3 and 7, Bachhofer (Figs. 1-2) discloses wherein the at least one dielectric layer 3 is a plurality of dielectric layers (Fig. 3, [0020]), the plurality of dielectric layers include an outermost dielectric layer 31 closest to the conductor layer 5 and at least one inner dielectric layer 32 closest to the substrate 1, and the outermost dielectric layer has a larger maximum layer thickness than the inner dielectric layer (Fig. 1).  

Regarding claims 4, 8 and 11, Bachhofer (Figs. 1-2) discloses wherein at least one of the plurality of dielectric layers is a doped dielectric layer containing an impurity that increases a relative permittivity of the doped dielectric layer ([0011]).  

Allowable Subject Matter
Claims 5-6, 9-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to disclose all the limitations recited in the claims 5, 9 and 12. Specifically, the prior art of record fails to disclose wherein the thick film portion in the doped dielectric layer includes a region in which a concentration of the impurity is increased where the conductor layer is closest thereto, or a region in which a concentration of the impurity is increased where the substrate is closest thereto, in a direction perpendicular to the first main surface.
The dependent claims being further limiting and definite are also objected. 

Response to Arguments
Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication No. 2002/0093781 (hereinafter "Bachhofer") in view of U.S. Patent No. 10,665,663 (hereinafter "Fernandes"), which is now still in effect. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814